Per Curiam,
The adjustment of a simple question of fact determined the plaintiff’s right to recover in this case. There was no dispute as to the delivery of the goods to the defendant company. The jury decided that the consignee never received them, and the controlling question was fairly and fully submitted under a charge that is free from error. The sufficiency of the explanation given by the defendant for failing to adduce evidence in its possession at the time of the trial, was purely a question for the court below in determining whether a new trial should be granted. For the reasons given by the trial judge in refusing a new trial, the judgment is affirmed.